Case: 4:14-cv-01535-JAR Doc. #: 353 Filed: 05/10/19 Page: 1 of 2 PageID #: 8431


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


SANDRA DRAKE and RANDY SMITH                    )
on behalf of themselves and others              )
similarly situated,                             )
                                                )
            Plaintiffs,                         )
                                                )
      vs.                                       )                 Case No. 4:14-cv-01535-JAR
                                                )
STEAK N SHAKE OPERATIONS, INC,                  )
                                                )
            Defendant.                          )
                                                )


                                   AMENDED JUDGMENT

          This action came on for trial before a jury, Honorable John A. Ross, District Judge,

presiding. The issues having been duly tried, the jury having duly rendered its verdict, and for

the reasons set forth in the Memorandum and Order entered on this date and incorporated herein:

          IT IS ORDERED AND ADJUDGED pursuant to the verdict rendered by the jury that

Defendant Steak N Shake Operations, Inc. owes $5,766,361.90 for overtime pay to the plaintiff

Managers bringing claims in this matter under Missouri’s wage laws (Rule 23 class).

          IT IS FURTHER ORDERED AND ADJUDGED pursuant to the verdict rendered by

the jury that Defendant Steak N Shake Operations, Inc. owes $309,976.44 for overtime pay to

the plaintiff Managers bringing claims in this matter under the Fair Labor Standards Act (FLSA

class).

          IT IS FURTHER ORDERED AND ADJUDGED that plaintiffs’ attorney fees are

assessed against Defendant Steak N Shake Operations, Inc. in the amount of $1,576,220.00.




                                                    1
Case: 4:14-cv-01535-JAR Doc. #: 353 Filed: 05/10/19 Page: 2 of 2 PageID #: 8432


       IT IS FURTHER ORDERED AND ADJUDGED that plaintiffs’ costs are assessed

against Defendant Steak N Shake Operations, Inc. in the amount of $40,219.49.

       IT IS FURTHER ORDERED AND ADJUDGED that plaintiffs shall recover from

Defendant in these amounts, with post-judgment interest thereon as provided by law.



       Dated this 10th day of May, 2019.



                                               ________________________________
                                               JOHN A. ROSS
                                               UNITED STATES DISTRICT JUDGE




                                                  2
